Name: Commission Regulation (EC) No 2453/95 of 19 October 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  trade policy
 Date Published: nan

 20 . 10 . 95 EN Official Journal of the European Communities No L 252/15 COMMISSION REGULATION (EC) No 2453/95 of 19 October 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 538/95 (2), and in particular Article 17 thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 1 628/95 (4), es ­ tablishes, on the basis of the combined nomenclature, an agricultural product nomenclature for export refunds ; whereas in footnote (!0) to section 10 (Milk and milk products) it excludes certain matter added to processed cheese from entitlement to a refund ; whereas other matter is added for which refunds should not be granted ; whereas such matter should therefore be excluded from entitlement to a refund and footnote (10) amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504, the part corresponding to the added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504 will not be taken into account for the purpose of calculating the refund. When completing customs formalities, the party concerned is to state, on the declaration provided for the purpose, whether or not non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504 have been added and, if so, the actual content by weight of added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504 per 100 kilograms of finished product.' Article 2 This Regulation shall not apply to products falling within CN codes 0406 20 and 0406 30 which have been exported under cover of an export licence delivered before its entering into force . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3846/87, foot ­ note (10) to section 10 is replaced by the following : '( 10) Where the product contains non-lactic matter and/or casein and/or caseinates and/or whey This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13. (2) OJ No L 148 , 30. 6. 1995, p. 17. h) OJ No L 366, 24. 12. 1987, p. 1 . (&lt;) OJ No L 155, 6. 7. 1995, p. 9.